Citation Nr: 0630264	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
lumbar laminectomy for herniated nucleus pulposus, with 
history of lumbosacral strain (low back disability), 
currently rated 10 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right hip disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his nephew, D. I.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from December 1944 to July 
1946 and from September 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2002 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefits 
sought on appeal.  The Board remanded the claim to the RO in 
July 2005 to provide him a hearing before a Veterans Law 
Judge.  In July 2006, the veteran testified at such a hearing 
before the undersigned Veterans Law Judge.  At that hearing, 
he submitted additional evidence, and waived RO consideration 
of that evidence.  38 C.F.R. § 20.1304 (2006).

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a right hip disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The medical evidence reflects that the veteran's service-
connected low back disability is manifested by complaints of 
pain, normal lumbar range of motion, good strength, and no 
neurological deficit.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West & Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003-5010, 
5289, 5292, 5293, 5295 (2003), DCs 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Increased Rating Claim

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in November 2001, (prior to the initial adverse decision 
in January 2002), adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  
Additionally, the veteran submitted numerous statements 
regarding his condition.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  In January 2004, the 
veteran presented for a VA spinal compensation examination.  
He refused the examination stating that an examination had 
already been performed and he was going to get a 100 percent 
disability rating from 1946.  He also stated that he did not 
want to "mess-up" what had already been done. 

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.
A.  Governing Laws and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new disc 
regulations").  Further, the remaining spinal regulations 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

The veteran contends that his low back disability is more 
disabling than currently evaluated.  Specifically he noted 
that he has undergone numerous operations on the low back, 
and he has severe low back pain.  The Board also notes that, 
on a VA orthopedic consultation in August 2002, the veteran 
complained of lumbar paravertebral discomfort.  

B.  Legal Analysis

1.  Evaluation Under the Pre-Amended Regulations

For the veteran to receive a rating higher than 10 percent 
for his low back disability under the pre-amended 
regulations, the medical evidence must show the following:

favorable ankylosis (30 percent under pre-amended 5289); 
moderate limitation of motion (20 percent under pre- amended 
DC 5292); X-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups (10 percent under 
DC 5010); moderate intervertebral disc syndrome with 
recurring attacks (20 percent under pre-amended DC 5293); or 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position (20 percent under pre-amended DC 
5295).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  

A VA X-ray report of the lumbar spine dated in August 2002 
found only facet arthritis of L4-L5, and L5-S1.  The Board 
notes that painful motion of a major joint caused by 
degenerative arthritis (where the arthritis is established by 
X-ray) is deemed to be limited motion and entitled to a 
minimum 10 percent rating under DC 5003, even if there is no 
compensable limitation of motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 
4.59.  However, there is no basis for a higher rating under 
pre-amended DC 5292 as there is no evidence of "moderate" 
limitation of motion as anticipated by the regulations.  In 
the latest VA examination of record, in December 2001, the 
veteran's lumbar range of motion was noted to have been 
normal.  

Next, the Board can find no basis to assign a 20 percent 
rating under pre-amended DC 5293 for moderate intervertebral 
disc syndrome.  The December 2001 VA examination report noted 
that the low back examination, including a neurological 
examination, was normal.  In the absence of objective medical 
findings compatible with moderate intervertebral disc 
syndrome, a higher than 10 percent evaluation for the 
disorder under pre-amended DC 5293 is not warranted.  
Accordingly, there are no findings that would be consistent 
with assignment of a higher rating under this diagnostic 
code.  

Finally, a 20 percent evaluation is not warranted under pre-
amended DC 5295 with unilateral muscle spasm and extreme 
forward bending, loss of lateral spine motion in a standing 
position.  The evidence of record establishes that the 
veteran's clinical disability does not approximate the 
criteria for a 20 percent rating under pre-amended DC 5295, 
as no spasm or limitation of lumbar motion has been found on 
examination.  



2.  Evaluation Under the Amended Regulations

Under the amended regulations, a higher than 10 percent 
rating will be warranted when the objective medical evidence 
shows the following:

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; with the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; with 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; or, by combining under § 
4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a higher rating is not 
warranted under the amended regulations.  First, the Board 
finds that there is no basis for a higher rating based on 
forward flexion of the thoracolumbar spine.  Specifically, 
the most recent VA examination report showed forward flexion 
of more than 90 degrees (without pain), which does not even 
meet the criteria for a 10 percent rating (for range of 
motion between 60-85 degrees).

Next, a higher rating is not warranted under the amended 
regulations because the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  In this 
case, the most recent VA examination report shows forward 
flexion to 90 degrees, extension to 40 degrees, left and 
right lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees.  Added together as follows:

90 (forward flexion) + 40 (extension) + 40 (left lateral 
flexion) + 40 (right lateral flexion) + 35 (right rotation) + 
35 (left rotation) = a total of 280 degrees.

The combined range of motion totaling 280 degrees is well 
above the level which would support even a 10 percent rating 
for combined range of motion between 120-235 degrees.  In 
addition, the examiner who conducted the latest VA 
examination noted that these motions were accomplished 
without any pain, fatigue, or spasms.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  While the veteran related that he 
experienced severe problems due to his service-connected 
disability, the evidence does not show that he has been 
prescribed bedrest by a physician.  A review of the evidence 
does not show a medical certificate or treatment note issued 
for strict bedrest by a physician.  Therefore, the Board 
finds that there is no basis for a higher rating for 
intervertebral disc syndrome.

Moreover, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  An August 
2002 VA orthopedic consultation noted that the veteran denied 
dysthesias in the lower extremities.  Again, the December 
2003 VA examination found no neurological deficit.  
Therefore, the weight of the evidence establishes that the 
veteran does not have characteristic symptoms of sciatic 
neuropathy warranting a compensable rating.

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a separate 
compensable rating for neurological involvement attributable 
to the veteran's low back disability.

Considering separate evaluations for chronic orthopedic and 
neurological manifestations, the Board finds that a higher 
rating is not warranted.  As noted above, there are no 
neurological manifestations; therefore, a noncompensable 
rating would be assigned.  Moreover, the veteran's orthopedic 
evaluation is appropriate at the current 10 percent rating.  
Therefore, there is no basis on which combining the veteran's 
orthopedic and neurological manifestations would result in a 
higher rating and the claim must be denied.

3.  DeLuca Considerations

The Board again notes that, in December 2001, orthopedic and 
neurological examination was normal.  Strength in all 
extremities was good.  That examiner also noted that the 
veteran complained of low back pain which was nonspecific, 
and noted some apparent malingering during the examination.  
The examiner, on review of the veteran's claims file, noted 
that the current result of no significant findings were 
consistent with examination reports from the 1950's.  
Therefore, the Board finds that the assignment of an 
increased disability rating based on the DeLuca 
considerations is not warranted.  



4.  Conclusion

For these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  Thus, the appeal is denied. 


ORDER

The claim for an increased rating for a low back disability 
is denied.  


REMAND

Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2006), if 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction (which, here, is the 
RO) for the necessary action.  And the RO must provide the 
appellant a statement of the case (SOC) or supplemental 
statement of the case (SSOC) that "must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board."  See 38 C.F.R. §§ 19.29, 19.31 (2006).

The Board, in an April 1956 decision, denied service 
connection for a right hip disability.  And in October 1985, 
the RO again denied service connection for a right hip 
disability.  The veteran was notified of the RO decision, but 
he did not timely appeal.

These decisions are final and binding on the veteran based on 
the evidence then of record and cannot be reopened unless and 
until new and material evidence is received concerning his 
claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1103, 20.1105 (2006).

The RO has neither considered whether new and material 
evidence has been received to reopen this previously denied 
claim nor provided the veteran a summary of the governing 
laws and regulations regarding petitions to reopen.  The RO 
must make this preliminary determination before reaching the 
full merits, de novo, review.  Moreover, this preliminary 
determination also affects the Board's legal jurisdiction to 
reach the underlying merits of the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
RO must issue the veteran and his representative another 
SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Regarding whether new and material 
evidence has been received to reopen a 
previously denied claim of entitlement to 
service connection for a right hip 
disability, please send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
notice should explain the terms "new" 
and "material;" explain type of evidence 
that would be considered new and material; 
and describe what evidence would be 
necessary to substantiate: the existence 
of a right hip disability, a connection 
between the veteran's service and the 
right hip disability, degree of the right 
hip disability; and effective date if 
service connection is granted.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) .

2.  Send the veteran and his 
representative an SSOC addressing the 
preliminary issue of whether new and 
material evidence has been received to 
reopen the previously denied - and 
unappealed - claim for service connection 
for a right hip disability.  The SSOC must 
include a summary of all the pertinent 
evidence of record and citations to the 
applicable legal criteria governing 
petitions to reopen previously denied and 
unappealed claims, including 38 U.S.C.A. § 
5108 and 38 C.F.R. § 3.156.  The SSOC also 
must contain a discussion of the reasons 
and bases for the decision.  Once issued, 
give the veteran and his representative an 
opportunity to respond to the SSOC before 
returning these claims to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


